DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 	The amendments filed on 12/06/2021 are acknowledged and have been fully considered.  Claims 1, 3, 6, 8, 11-18 and 20-28 are pending.  Claims 1 and 6 have been amended.  Claims 29-34 are cancelled. Claims 2, 4-5, 7, 9-10 and 19 were previously cancelled.  Claims 11-18 and 20-28 remain withdrawn as being directed to a non-elected invention.  Claims 1, 3, 6 and 8 are now under consideration.

Response to Amendment
The previous rejections of claims 29-34 are moot in light of the cancellation of the claims in the amendments filed on 12/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the inhibitor is a reversible direct inhibitor, a reversible indirect inhibitor, an irreversible direct inhibitor or an irreversible indirect inhibitor. However, claim 3 depends from claim 1 and claim 1 limits the inhibitor to be selected from antithrombin, heparin cofactor II, alpha-2-macroglobulin, hirudin, lepirudin, desirudin, rivaroxaban, apixaban, edoxaban, betrixaban, dabigatran, bivalirudin, argatroban, unfractionated heparins, low-molecular-weight heparins, pentasaccharides and danaparoid sodium. The terms “reversible direct inhibitor”, “reversible indirect inhibitor”, “irreversible direct inhibitor” and “irreversible indirect inhibitor” recited in claim 3 are broader in scope than the inhibitors recited in claim 1 and the limitations of claim 3 do not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas – mathematical calculations or mental steps) without significantly more. 
The claim(s) recite(s) a method for obtaining a universal calibration curve and does recite active method steps of mixing solutions of enzymes and measuring physical properties, thus the claims are directed to a process (Step 1: Yes). 
The claims set forth judicial exceptions which are abstract ideas.  In step a of claim 1, the abstract idea is the correlation between the measured physical property of the detectable label on the substrate to the residual enzymatic activity.  In steps a3, b and c of claim 1, the limitations are mathematical calculations to compute values (AntiEnzyme%) and to draw graphs using these values (universal calibration curves which can be used in assays for enzyme inhibitors) from the data obtained in step a.
The judicial exceptions are not integrated into a practical application.  The only additional elements recited in claim 1 are mixing solutions of enzymes, labeled substrates of the enzymes having a detectable physical property and the enzyme that can be used in the instant methods in step a, and measuring the value of the detectable physical property of the label in step a2.  The additional limitations in claim 1 are the substrates that are used to obtain the data which is a data-gathering step, mathematical calculations on how to plot the gathered data on a graph and the types of inhibitors that 
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception.  The claims do recite active method steps of mixing enzymes and labeled substrates of enzymes and measuring the physical properties of the labels.  The claims also recite the enzyme, different inhibitors and the different substrates that can be used in the instant methods to obtain the data. However, the enzyme, inhibitors and substrates and methods to create calibration curves are well known, routine and conventional activities in the art before the filing of the instant invention.  Hoffman (EP 2818871; Applicant IDS) teaches methods and apparatus for universal calibration of anti-Factor Xa tests using analyzing units that can perform mixing of samples and/or reagents (see abstract, par. [0057]).  Hoffman teaches quantifying factor Xa inhibition by mixing two reagents, enzyme Factor Xa and a peptide substrate with a detectable label (chromogen or fluorophore) that is released when the substrate is split by factor Xa (see par. [0009]).  Hoffman teaches preparing et al. (Comp. Clin. Pathol., 2012, 21:1605-1616) teaches performing coagulation screening tests using commercial reagents including chromogenic substrate MAPA-Gly-Arg-p-nitroaniline (pNA) to assay for anti-factor Xa activity (see pg. 1608 col. 1 Coagulation times, anti-FXa activity and AT). The claims limit the different types of enzymes, chromogenic substrates and coagulation factor inhibitors that can be used in the instant methods, however these are routine, conventional and well-understood as discussed above, and they do not add “significantly more” to the claimed method (Step 2B – No). 
Therefore, the instant invention recited in claims 1, 3, 6 and 8 is not patent eligible under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. Claim 1 has been amended (in amendment filed 12/06/2021) to limit the enzyme of blood coagulation factor E to be factor Xa, the substrate is the chromogenic substrate MAPA-Gly-Arg-pNA and the inhibitors to be antithrombin, heparin cofactor II, alpha-2-macroglobulin, hirudin, lepirudin, desirudin, rivaroxaban, apixaban, edoxaban, betrixaban, dabigatran, bivalirudin, argatroban, unfractionated . 
These arguments are not persuasive because as discussed above, the amendments to the claims limiting the enzyme, substrate and the inhibitors that are used in the instant methods pertain to the data-gathering step and do not sufficiently integrate the recited abstract idea judicial exception. Further, it is routine, conventional and well understood to prepare calibration curves for blood coagulation enzymes such as factor Xa using chromogenic substrates such as MAPA-Gly-Arg-p-nitroaniline (pNA) and assay for the recited inhibitors of blood coagulation enzymes using the prepared calibration curves.  Hoffman (EP 2818871; Applicant IDS) teaches methods and apparatus for universal calibration of anti-Factor Xa tests using analyzing units that can perform mixing of samples and/or reagents (see abstract, par. [0057]).  Hoffman teaches quantifying factor Xa inhibition by mixing two reagents, enzyme Factor Xa and a peptide substrate with a detectable label (chromogen or fluorophore) that is released when the substrate is split by factor Xa (see par. [0009]).  Hoffman teaches preparing universal calibrator samples for blood coagulation factor inhibitors such low molecular weight heparin, unfractionated heparin, danaparoid, rivaroxaban, pentasaccharide and apixaban (see [0027]).  Similarly, Trevigen (Colorimetric assay kit, Cat# 4677-096-K; Applicant IDS) teaches colormetric kits to assay for inhibitors of PARP (an enzyme). Trevigen teaches plotting the PARP standard curve by serially diluting the PARP-HSA standard (the colorimetric substrate) in different mixtures.  Bauer et al., (Comp. Clin. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657